367 F.2d 572
Robert L. CADE, Appellant,v.George S. CARPENTER, Judge, Superior Court, Baldwin County,Milledgeville, Georgia, Appellee.
No. 23399.
United States Court of Appeals Fifth Circuit.
Oct. 20, 1966.

George D. Lawrence, Eatonton, Ga., Arthur K. Bolton, Atty. Gen., Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, and BROWN and GODBOLD, Circuit Judges.
PER CURIAM:


1
( 1, 2) This is an appeal from an order of the District Court denying Appellant leave to proceed in forma pauperis.  We need not reach the question of whether the action of the District Judge constituted error.  Construed as liberally as the rules permit and require, Appellant's petition cannot be interpreted as a petition for writ of habeas corpus because it is not directed against the person holding Appellant in custody, but rather against the District Judge.  As so construed, appellant fails to state a ground on which relief can be granted, since the actions of the District Judge are protected by the bar of judicial immunity.  Carmack v. Gibson, 5 Cir., 1966, 363 F.2d 862.


2
The judgment is affirmed.